DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 08 May 2019 has been entered; claims 1-24 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 16-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, “the solution or slurry” lacks antecedent basis in the claim language; the Examiner believes claim 10 should depend from claim 8, but suggests reciting the entirety of “aqueous alkali solution or slurry” (claim 8) in such a way that it clearly refers to the aqueous solution associated with the alkali, not to be confused with the aqueous solution recited in claim 1. 
	With respect to claim 11, the limitation “the solution” renders the claim indefinite, as it is unclear whether this refers to “aqueous alkali solution” (claim 8) or “aqueous solution” (claim 1).  
With respect to claims 16 and 18, “the treated aqueous solution” lacks antecedent basis in the claim language. 
With respect to claim 17, the limitation “the solution” renders the claim indefinite, as it is unclear whether this refers to “aqueous solution” (claim 1) or another solution.  For the purposes of examination, the Examiner will consider the limitation as referring to the “aqueous solution” of claim 1, upon reference to the Specification in Paragraph [0048]).
With respect to claim 20, the preamble recites process for the production of fluorosilicic acid comprising the steps of claim 1; however, no active steps or starting materials associated with fluorosilicic acid are claimed; therefore, the scope is unclear. 
With respect to claim 21, the preamble recites process for the purification of fluorosilicic acid comprising the steps of claim 1; however, no active steps associated with impure fluorosilicic acid are claimed; therefore, the scope is unclear. 
With respect to claim 22, the preamble recites process for the production of HF comprising the steps of claim 1; however, no active steps or starting materials associated with HF are claimed; therefore, the scope is unclear. 
With respect to claim 23, the preamble recites process for the production of aluminium trifluoride (AlF3) comprising the steps of claim 1; however, no active steps or starting materials associated with aluminium trifluoride (AlF3) are claimed; therefore, the scope is unclear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 20-23, the preamble of each claim recites a process, but does not recite any additional or active steps that further define the process of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Patent # 5378366) as evidenced by Shankar et al. (The Scientific World Journal, 2014, Pages 1-19) in view of Mullenix et al. (International Journal of Occupational and Environmental Health, 2014, 20, 157-166), hereinafter “Yen”, “Shankar”, and “Mullenix”. 
With respect to claims 1-3, 5-7, 9, 14, 15, 17-19, and 24, Yen teaches a process for removing dissolved arsenic from wastewater or groundwater (“reducing the concentration of one or more arsenic-containing compounds in an aqueous solution”) (Abstract), comprising (i) contacting the wastewater or groundwater (“aqueous solution”) with an oxidizing agent embodied as KMnO4 (“oxidizing agent”; “permanganate salt”) to convert trivalent arsenic to pentavalent arsenic (Column 2, lines 8-15; Column 3, lines 18-22, 43-46); (iii) addition of lime or hydrated lime (“aqueous alkali solution or slurry”) (Column 1, line 59 through Column 2, line 7; Column 3, lines 23-30, 52-58); and removing precipitated calcium arsenate (“precipitated arsenic-containing compound”) via filtration (Column 4, lines 3-7; Figs. 1, 2, see also Examples 4 and 5 in Column 5, lines 12-32). 
Yen does not specifically teach that the waters comprise arsenic-containing compounds; however, Shankar teaches that arsenic in groundwater exists primarily as oxyanions arenite and arsenate (“arsenic-containing compounds”) (Page 2, right column, first full paragraph). 
Yen does not teach that the aqueous solution contains a fluoroacid. 
Mullenix teaches hydrofluorosilicic acid solutions (HFS-1, HFS-2, HFS-3) having concentrations of 23-25% (discrete range/values within “about 1 to about 50% (Abstract; Page 159, second paragraph of “Methods”; Page 160: Table 2). 
It would have been obvious to one of ordinary skill in the art to replace the aqueous solution of Yen with the hydrofluorosilic acid solutions of Mullenix because Yen teaches that the method of removing arsenic applies to waters having a wide range of arsenic concentration (Column 2, lines 48-57), and because Mullenix teaches that hydrofluorosilicic acid solutions comprise metal contaminants that must be diluted to meet drinking water regulations, including 
Regarding the limitations “the oxidizing agent is used in a stoichiometric excess of 20 to 40 times the quantity of oxidizable arsenic-containing compounds”, as well as the limitations of claims 18 and 19, Yen discloses that the amount of oxidizing agent used to sufficient to convert substantially all trivalent arsenic present in solution to pentavalent arsenic (Column 2, lines 20-22). Yen notes a preferred range of 0.005 to 0.15 mol of managanese per mol of arsenic (Column 2, lines 23-25) which is not an stoichiometric excess as claimed; however, the Examiner submits that this does not appear critical to the process as the method of Yen is capable of removing nearly all of the 2000 ppm arsenic (see Examples 4 and 5 in Column 5, lines 12-32, where the final arsenic concentration is 0.01 ppm, also see the Table at the top of Column 3 for initial arsenic concentration).  The disclosed value of 0.01 ppm is well below the levels of arsenic in the treated water as recited in claims 18 and 19 and is equivalent to 99+% removal. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
Regarding the limitations “the addition of the oxidizing agent is carried out at a temperature of from 0 to 30°C”, Yen teaches a temperature in the range of 35 to 100°C (Column 2, lines 37-39).  It is submitted that 35°C is substantially close to 30°C as recited for step (i), touches the range recited for step (iii) in claim 14, and is substantially close to 30°C as recited for step (iii) in claim 15, and that there does not appear to be any criticality associated with the recited temperature range evidenced in the Specification.  It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known 
Regarding claim 8, Yen discloses that step (iii) occurs prior to step (ii), with one filtration of solids, and therefore does not specifically teach wherein step (ii) is followed by step (iii); however, it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Arsenic removal to well below the levels recited in claims 18 and 19 is disclosed by Yen (see Example 4 and 5); therefore, the Examiner submits that the processes are substantially identical or equivalent in terms of function and result. 
With respect to claim 10, Yen teaches addition of an amount of (hydrated) lime that is preferably about 1.5 to 5 times Ca/As molar ratio (Column 1, line 68 through Column 2, line 7), and does not specifically teach from about 15 to 20% calcium (hydr)oxide within the solution or slurry.  Although Yen does not teach a concentration of the lime in the slurry (Column 3, lines 23-26, 52-54), the Examiner submits that almost all the arsenic present was removed from the water in Examples 4 and 5, which disclose a value of 0.01 ppm remaining arsenic, well below the levels of arsenic in the treated water as recited in claims 18 and 19 and is equivalent to 99+% removal. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955). 
Additionally, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).

Regarding claims 12 and 13, Yen discloses that the process takes about 0.5 to 5 hours, but does not teach that contacting step (i) specifically takes the recited amounts of time. The Example embodiments 4 and 5 appear to teach that lime is added after addition of potassium permanganate. In view of the teachings of Column 2, lines 37-39) and recognition that precipitation time is needed for step (iii), one of ordinary skill in the art would have at least found the time period recited in claim 12 to have been obvious with an upper time limit of 30 minutes.  Regarding claim 13, there is no evidence that such a time range is critical. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
With respect to claim 16, Yen teaches that the filtrate (treated solution) is recycled back to the system (Column 4, lines 4-6). 
Regarding claims 20 and 21, it is submitted that the process of Yen in view of Mullenix teaches a process of purifying hydrofluorosilicic acid, a fluoride additive, and also that fluoride additive production involves phosphate rock which comprises arsenic contaminant which are desirable to remove (see Mullenix: Background page 157). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Patent # 5378366) as evidenced by Shankar et al. (The Scientific World Journal, 2014, Pages 1-19) in view of Mullenix et al. (International Journal of Occupational and Environmental Health, 2014, 20, 157-166) as applied to claim 1, and further in view of Chouhan et al. (Indian Journal of Experimental Biology, 2010, 48, 666-678), hereinafter “Yen”, “Shankar”, “Mullenix”, and “Chouhan”. 
3 when arsenic is in trivalent form (Page 674, right column, first paragraph).  It is submitted that the ordinary artisan would have found it obvious that the trivalent arsenic could be associated with fluorine in the ground water of Yen as AsF3. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Patent # 5378366) as evidenced by Shankar et al. (The Scientific World Journal, 2014, Pages 1-19) in view of Mullenix et al. (International Journal of Occupational and Environmental Health, 2014, 20, 157-166) as applied to claim 1, and further in view of Zawadzki et al. (U.S. Patent # 4062930), hereinafter “Yen”, “Shankar”, “Mullenix”, and “Zawadzki”. 
With respect to claim 22, Yen/Mullenix does not teach a method of producing HF. 
Zawadzki teaches that fluorosilicic acid is used to produce HF (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply the process of claim 1 in a method of producing HF, as the method of Yen/Mullenix would produce a purified hydrosilicic acid to use in known applications.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Patent # 5378366) as evidenced by Shankar et al. (The Scientific World Journal, 2014, Pages 1-19) in view of Mullenix et al. (International Journal of Occupational and Environmental Health, 2014, 20, 157-166) as applied to claim 1, and further in view of ScienceDirect: Aluminium Trifluoride – an overview: https://www.sciencedirect.com/topics/chemistry/aluminium-trifluoride; portion relied upon is Meshri, published in 2000, bottom of page 3) hereinafter “Yen”, “Shankar”, “Mullenix”, and “Meshri”. 
With respect to claim 23, Yen/Mullenix does not teach a method of producing aluminum trifluoride. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply the process of claim 1 in a method of producing aluminum trifluoride, as the method of Yen/Mullenix would produce a purified hydrosilicic acid to use in known applications.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02 September 2021